Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of June 26, 2003
(the “Effective Date”) between Click2learn, Inc., a Delaware corporation with
its principal offices located at 110-110th Avenue N.E., Bellevue, Washington
98004-5840  (the “Company”) and SUDHEER KONERU (“Employee”).

 

In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:

 

1.                                       Position

 

During the term of this Agreement, Company will employ Employee and Employee
will serve as an executive officer of the Company with the title of Chief
Strategy Officer.

 

2.                                       Duties

 

Employee will be responsible for the following:

 

•                  Overall corporate strategy, with a primary focus on aligning
Click2learn with synergistic software segments and players

•                  Reviewing and helping to create the company messaging and
future vision

•                  Reviewing and strategizing company’s “go to market” processes

•                  Strategizing and collaborating on M&A activities and
spearheading any resulting discussions

•                  Own 1-3 specific large sales opportunities on a quarterly
basis

•                  Represent the company, as appropriate, in external functions

•                  In concert with the VP of Business Development, uncover and
cultivate business development and partner relationships

 

Employee will also have such additional duties as are reasonably determined by
the Company consistent with his position as Chief Strategy Officer.  Employee
will comply with and be bound by Company’s operating policies, procedures, and
practices from time to time in effect during Employee’s employment.  Employee
hereby represents and warrants that he is free to enter into and fully perform
this Agreement and the agreements referred to herein without breach of any
agreement or contract to which he is a party or by which he is bound.

 

3.                                       Exclusive Service

 

Employee will devote his full professional time and efforts exclusively to this
employment and

 

1

--------------------------------------------------------------------------------


 

apply all his skill and experience to the performance of his duties and
advancing the Company’s interests in accordance with Employee’s experience and
skills.  In addition, Employee will not engage in any consulting activity except
with the prior written approval of Company, or at the direction of Company, and
Employee will otherwise do nothing incompatible with the performance of his
duties hereunder.

 

4.                                       Term of Agreement

 

This Agreement will commence on the Effective Date and will continue until the
earlier of one year after the Effective Date or when terminated pursuant to
Section 7 hereof.  The expiration or termination of this Agreement will not
result in the termination of Employee’s employment, but Employee will become an
“at will” employee upon such termination or expiration.

 

5.                                       Compensation and Benefits

 

(a)                                  Base Salary.   The Company agrees to pay
Employee base salary of $190,000 per year.   Employee’s salary will be payable
as earned in accordance with Company’s customary payroll practice, which
currently is to pay salary on a bi-weekly basis.

 

(b)                                 Additional Benefits.   Employee will be
eligible to participate in Company’s employee benefit plans of general
application, including without limitation the Company’s 401(k) Plan and those
plans covering life, health, disability and dental insurance in accordance with
the rules established for individual participation in any such plan and
applicable law.  Employee will receive 4 weeks of paid vacation per year
(consisting of the week from December 25 through January 1 plus three additional
weeks to be taken in the discretion of Employee), and in addition will receive
such other benefits, including holidays and sick leave, as the Company generally
provides to its employees holding similar positions as that of Employee.

 

(c)                                  Bonus Plan.   Employee shall be eligible to
participate in such executive bonus plans applicable to Employee as may be
approved from time to time by the Compensation Committee of the Board of
Directors.

 

(d)                                 Business Expenses.   The Company will
reimburse Employee for all reasonable and necessary expenses incurred by
Employee in connection with the Company’s business, provided that such expenses
are deductible to the Company, are in accordance with the Company’s applicable
policy and are property documented and accounted for in accordance with the
requirements of the Internal Revenue Service.

 

6.                                       Proprietary Rights

 

Employee hereby agrees that the Employee Invention, Confidentiality, Non-raiding
and Noncompetition Agreement (the “Invention Agreement”) previously signed by
Employee shall

 

2

--------------------------------------------------------------------------------


 

remain in full force and effect.

 

7.                                       Termination

 

(a)                                  Events of Termination.   Employee’s
employment with the Company shall terminate upon any one of the following:

 

(i)                                     the Company’s determination made in good
faith that it is terminating the Employee for “cause” as defined under Section
7(b) below (“Termination for Cause”); or

 

(ii)                                  the effective date of a written notice
sent to Employee stating that the Company is terminating his employment, without
cause, which notice can be given by the Company at any time after the Effective
Date at the Company’s sole discretion, for any reason or for no reason
(“Termination Without Cause”); or

 

(iii)                               the effective date of a written notice sent
to the Company from Employee stating that Employee is electing to terminate his
employment with the Company “Voluntary Termination”).

 

(b)                                 “Cause” Defined.   For purposes of this
Agreement, “cause” for Employee’s termination will exist at any time after the
happening of one or more of the following events:

 

(i)                                     a failure or refusal to comply in any
material respect with the reasonable policies, standards or regulations of the
Company;

 

(ii)                                  a good faith determination by the Company 
that Employee’s performance is unsatisfactory after reasonable notice of the
ways in which performance is unsatisfactory and a reasonable opportunity to
correct any such deficiencies;

 

(iii)                               a failure or refusal in any material respect
to perform his duties determined by the Company in accordance with this
Agreement or the customary duties of Employee’s employment (except for any
failure due to ill health or disability);

 

(iv)                              unprofessional, unethical or fraudulent
conduct or conduct that materially discredits the Company or is materially
detrimental to the reputation, character or standing of the Company;

 

(v)                                 dishonest conduct or a deliberate attempt to
do an injury to the Company;

 

(vi)                              Employee’s material breach of a term of this
Agreement or the Invention Agreement, including, without limitation, Employee’s
unauthorized disclosure or theft of the Company’s proprietary information;

 

3

--------------------------------------------------------------------------------


 

(vii)                           an unlawful or criminal act which would reflect
badly on the Company in the Company’s reasonable judgment; or

 

(viii)                        Employee’s death.

 

8.                                       Effect of Termination

 

(a)                                  Termination for Cause or Voluntary
Termination.   In the event of any termination of this Agreement pursuant to
Sections 7(a)(i) or 7(a)(iii), the Company shall pay Employee the compensation
and benefits otherwise payable to Employee under Section 5 through the date of
termination.  Employee’s rights under the Company’s benefit plans of general
application shall be determined under the provisions of those plans; provided,
however, that in the event of Voluntary Termination, the Company shall pay the
cost of maintaining Employee’s health care benefits pursuant to COBRA for a
period one year or until Employee has found alternative employment, which ever
is earlier.

 

(b)                                 Termination Without Cause.   In the event of
any termination of this Agreement pursuant to Section 7(a)(ii) during the period
ending one year after the Effective Date:

 

(i)                                     the Company shall pay Employee the
compensation and benefits otherwise payable to Employee under Section 5 through
the date of termination (including a pro rata portion of any bonus compensation
that may become payable for the calendar quarter that includes the date of
termination, which bonus compensation shall be paid following the end of such
calendar quarter);

 

(ii)                                  for a period ending on the later of one
year after the Effective Date or six months following the date of termination,
the Company shall continue to pay Employee his base salary under Section 5(a)
above at Employee’s then current salary, less applicable withholding taxes,
payable on the Company’s normal payroll dates during that period;

 

(iii)                               all of Employee’s unvested stock options
shall immediately accelerate and become fully vested and exercisable as of the
date of Termination without cause; and

 

(iv)                              Employee’s rights under the Company’s benefit
plans of general application shall be determined under the provisions of those
plans; provided, however, that in the event of Voluntary Termination, the
Company shall pay the cost of maintaining Employee’s health care benefits
pursuant to COBRA for a period one year or until Employee has found alternative
employment, which ever is earlier.

 

(c)                                  Notice From Employee.   Employee shall
promptly notify the Company when employee finds employment that would terminate
the Company’s obligation to pay COBRA

 

4

--------------------------------------------------------------------------------


 

costs pursuant to 8(a) or 8(b)(4).

 

9.                                       Miscellaneous

 

(a)                                  Arbitration.   Employee and the Company
shall submit to mandatory binding arbitration in Seattle, Washington any
controversy or claim arising out of, or relating to, this Agreement or any
breach hereof, provided, however, that Employee and the Company retain their
right to and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining equitable relief from a court having jurisdiction
over the parties.  Such arbitration shall be conducted in accordance with the
employment dispute arbitration rules of the American Arbitration Association in
effect at that time, and judgment upon the determination or award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

 

(b)                                 Severability.   If any provision of this
Agreement shall be found by any arbitrator or court of competent jurisdiction to
be invalid or unenforceable, then the parties hereby waive such provision to the
extent that it is found to be invalid or unenforceable and to the extent that to
do so would not deprive one of the parties of the substantial benefit of its
bargain.  Such provision shall, to the extent allowable by law and the preceding
sentence, be modified by such arbitrator or court so that it becomes enforceable
and, as modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.

 

(c)                                  Remedies.   The Company and Employee
acknowledge that the service to be provided by Employee is of special, unique,
unusual, extraordinary and intellectual character, which gives it peculiar value
the loss of which cannot be reasonably or adequately compensated in damages in
an action at law.  Accordingly, Employee hereby consents and agrees that for any
breach or violation by Employee of any of the provisions of this Agreement
including, without limitation, Section 3, a restraining order an/or injunction
may be issued against Employee, in addition to any other rights and remedies the
Company may have, at law or equity, including without limitation the recovery of
money damages.

 

(d)                                 No Waiver.   The failure by either party at
any time to require performance or compliance by the other of any of its
obligations or agreements shall in no way affect the right to require such
performance or compliance at any time thereafter.  The waiver by either party of
a breach of any provision hereof shall not be taken or held to be a waiver of
any preceding or succeeding beach of such provision or as a waiver of the
provision itself.  No waiver of any kind shall be effective or binding, unless
it is in writing and is signed by the party against whom such waiver is sought
to be enforced.

 

(e)                                  Assignment.   This Agreement and all rights
hereunder are personal to Employee and may not be transferred or assigned by
Employee at any time.  The Company may assign its rights, together with its
obligations hereunder, to any parent, subsidiary, affiliate or successor, or in
connection with the sale, transfer, or other disposition of all or substantially
all of its business

 

5

--------------------------------------------------------------------------------


 

and assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.

 

(f)                                    Withholding.   All sums payable to
Employee hereunder shall be reduced by all federal, state, local and other
withholding and similar taxes and payments required by applicable law.

 

(g)                                 Entire Agreement.   This Agreement and the
Invention Agreement constitute the entire and only agreement between the parties
relating to employment of Employee with the Company, and this Agreement and the
Invention Agreement supersede and cancel any and all previous contracts,
arrangements or understandings with respect thereto.

 

(h)                                 Amendment.   This Agreement may be amended,
modified, superseded, canceled, renewed or extended only by an agreement in
writing executed by both parties hereto.

 

(i)                                     Notices.   All notices and other
communications required or permitted under this Agreement shall be in writing
and hand delivered, sent by telecopier, sent by certified first class mail,
postage prepaid, or sent by nationally recognized express courier service.  Such
notices and other communications shall be effective upon receipt if hand
delivered or sent by telecopier, five days after mailing if sent by U.S. mail,
and one day after dispatch if sent by express courier, to the following
addresses, or such other addresses as any party shall notify the other parties:

 

If to the Company:

110-110th Avenue N.E., Suite 700

 

Bellevue, WA 98004-5840

Telecopier:

206-637-1540

Attention:

Chairman of the Board of Directors

 

 

If to Employee:

Sudheer Koneru

(at the address on the records of the Company)

 

(j)                                     Binding Nature.   This Agreement shall
be binding upon, and inure to the benefit of, the successors and personal
representatives of the respective parties hereto.

 

(k)                                  Governing Law.   This Agreement and the
rights and obligations of the parties hereto shall be construed in accordance
with the laws of the State of Washington, without giving effect to the
principles of conflict of laws; provided, however, that if Employee is relocated
to another jurisdiction then the laws of such jurisdiction shall apply, and in
the event of any claim made following termination, the laws of the jurisdiction
where Employee was located on the date of termination shall apply.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Company and Employee have executed this Agreement as of
the date first above written.

 

“COMPANY”

“EMPLOYEE”

 

 

CLICK2LEARN, INC.

 

 

 

 

 

By:

/s/ Kevin Oakes

 

/s/ Sudheer Koneru

 

 

 

Sudheer Koneru

Name

Kevin Oakes

 

 

 

 

 

Title:

CEO

 

 

 

7

--------------------------------------------------------------------------------